DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed May 3, 2021. Claims 1, 9, and 19 have been amended. Claims 1, 3, 9, 11, 16-17, and 19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 3, 2021 have been considered, but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant walks through various claim limitations (pages 10-22 of Applicant’s response) and submits that the claim limitations, including the newly amended-in limitations, present an ordered combination performed by one or more hardware processors (page 19 of Applicant’s response). Most of the claim details speak to the details of the abstract ideas, including most of the newly amended-in claim limitations. As explained in the rejection, the additional elements are only applied to the abstract ideas at a high level of generality and the invention may be implemented using general purpose processing elements and other generic components (as seen in Applicant’s Specification: ¶¶ 84-87). The evaluation of a user experience through interactive questioning is an example of marketing as well as data gathering and decision-making related to business analysis, which exemplify organizing human activity and a mental process. The computations based on weights and a sum total and the evaluation of scores and thresholds/cut-offs 
	Applicant further submits that the claims use a special purpose computer with technical intelligence (page 21 of Applicant’s response). The Examiner respectfully disagrees. The processing elements in the claims are simply general-purpose processing elements. The type of functions claimed simply gather information and automate certain calculations and analysis, all of which are typical and generic computer operations. Applicant has not shown that a general-purpose computer could not be used to implement the abstract ideas. Applicant’s Specification specifically states that “[t]he hardware device can be any kind of device which can be programmed including e.g. kind of computer like a server or a personal computer, or the like, or any combination thereof. The device may also include means which could be example, hardware means, e.g. an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or a combination of hardware and software means…Alternatively, the embodiments may be implemented on different hardware devices, e.g. using a plurality of CPUs.” (Spec: ¶ 84) Applicant’s own Specification admits that general purpose processing devices are the types of hardware devices used to implement the disclosed and claimed invention.  The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, 11, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3), Apparatus (claims 9, 11, 16-17), Article of Manufacture (claim 19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite assigning a set of default values to each of a pre-assessment question amongst a set of pre-assessment questionnaire, wherein each of the set of default values comprises a metric assigned to each of the pre-assessment question; computing, based upon a set of delta weights and each of the set of default values assigned to each of the pre-assessment question, a set of weightages for a plurality of Key Performance Attributes (KPAs), wherein each of the set of weightages corresponds to a KPA amongst the plurality of KPAs…; computing, based upon the set of weightages and a sum total of a plurality of highest delta weights, a plurality of score values for the plurality of KPAs, wherein each of score value amongst the plurality of score values corresponds to a KPA amongst the plurality of KPAs; performing, based upon the plurality of score values, a plurality of steps, wherein the plurality of steps comprise: (i) obtaining, a set of relative weightage values for the plurality of KPAs, wherein each of relative weightage value amongst the set of relative weightage values correspond to a KPA amongst the plurality of KPAs; and (ii) generating, by using the set of relative weightage values, a total cut-off score to assess the UX of the digital product; computing, based upon a set of guidelines scores, a plurality of earned score values…; categorizing the digital product in either one of pre-defined categories based upon a comparison of the total cut-off score and a UX assessment score, wherein the UX assessment score corresponds to a plurality of user interface (Ul) components of the digital product, wherein the pre-defined categories comprise pass or fail, and wherein the digital product is categorized as failed even if one of the KPA amongst the plurality of KPAs fails and provides reason for failure; auto-generating, based upon the UX assessment score, a set of recommendations…; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering data, making observations, and making decisions are examples of mental processes. The claims evaluate a user experience, which is an example of marketing (i.e., organizing human activity). The computations based on weights and a sum total and the evaluation of scores 

No – The process claims include one or more hardware processors and recite (in the preamble) that the steps are processor implemented. The apparatus claims include a memory storing instructions, one or more communication interfaces, and one or more hardware processors coupled to the memory via the one or more communication interfaces. The article of manufacture claims include a non-transitory computer-readable medium having embodied thereon a computer readable program and one or more hardware processors. “Auto-generating” is defined in the claims as something performed “by the one or more hardware processors.” The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 84-87).  The claims also generally receive (e.g., obtain), store (e.g., store in a database), and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Allowable Subject Matter
There is no art rejection. Claims 1, 3, 9, 11, 16-17, and 19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 101, set forth in this Office action, without broadening any aspects of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683